DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered.
The amendments to the claims overcome the prior claim objections.  The objections are withdrawn.
With regard to the 112(a) rejections, Applicant’s arguments have been considered and are not convincing.  Applicant argues that claim 1 has been amended to overcome the 112(a) rejection.  The Examiner does not find this argument convincing.  Claim 1 was not previously rejected under 112(a), however Applicant has amended claim 1 to include the language that was specifically pointed to in the prior Office Action as failing to meet the enablement requirement with regard to claim 10.  Specifically, Applicant has not provided enablement for how one would determine whether cellular arrest should be accomplished by temperature and/or cardioplegia control.  Therefore, claim 1 is now rejected under 112(a).
With regard to claim 10, Applicant’s arguments are not convincing.  Claim 10 includes the language “determine how management of cellular arrest should be accomplished, either by managing the temperature of the heart and/or cardioplegia control.”  This is essentially the same language that was lacking enablement in the prior claims.  Applicant has not provided any description that would lead a person of ordinary skill in the art to know how to differentiate 
With regard to the 112(a) rejections generally, Applicant has not provided any arguments or explanations with regard to the claim limitations discussed in the prior Office Action.
With regard to the rejection of claim 1 under 112(b), Applicant’s argument have been considered and are convincing.  The claim language discussed in the prior Office Action has be amended to overcome the 112(b) rejection.  
With regard to the rejection of claims 9 and 12 under 102(a)(1) in view of Landymore, Applicant’s arguments are convincing.  Claim 9 and 12 are withdrawn and therefore the rejection is moot.
With regard to the rejection of claim 1 under 103, Applicant argues that the amendment to claim 1 overcome the rejection.  Applicant argues that the cited references fail to disclose a temperature sensor to sense temperature levels of the blood/fluid in real time so that the surgical team can determine whether management of cellular arrest should be by temperature and/or cardioplegia control.  This argument is not convincing.  First, as noted above, and explained in detail below, the disclosure fails to provide enablement for determining whether management of cellular arrest should be by temperature and/or cardioplegia control.  Additionally, this is interpreted to be a functional limitation, the scope of which is only the display which displays the temperature and electrical information, and this feature is taught by Schiemanck as discussed in the prior Office Action with regard to claims 2 and 6 for example.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10, 11, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites that the displayed sensed temperature and electrical signals “are used by the surgical team to determine whether management of cellular arrest is necessary and whether it should be accomplished by temperature and/or cardioplegia control” [emphasis added].  The disclosure does not provide an explanation as to how this is determined, nor how this is determined based on sensing temperature levels and electrical signals.  The disclosure describes the use of the temperature sensors to adjust cardioplegia temperature to better control cardiac arrest, but does not disclose any process that discerns whether cardiac arrest should be controlled by temperature and/or cardioplegia control, nor how such process would be performed.  The prior art recognizes that when delivering fluid to cool the heart in a 
Claims 2, 20 inherit the deficiencies of claim 1.
Claim 10 recites the step of sensing the temperature of the bloods/fluids or tissues and sensing low amplitude electrical signals so that the surgical team can determine how management of cellular arrest should be accomplished, either by managing the temperature of the heart and/or cardioplegia control [emphasis added]. The disclosure does not provide an explanation as to how this is determined, nor how this is determined based on sensing temperature levels.  The disclosure describes the use of the temperature sensors to adjust 
Claims 11, 19 inherit the deficiencies of claim 10.
Claim 19 calls for the step of detecting a specific electrolyte to determine how management of cellular arrest should be accomplished either by managing the temperature of the heart of by increasing or decreasing the ration of blood to electrolytes.  This step lacks 

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 calls for the step of detecting a specific electrolyte to determine how management of cellular arrest should be accomplished either by managing the temperature of the heart of by increasing or decreasing the ration of blood to electrolytes.  There is no description of this method step in the original disclosure.  The sensors capable of detecting an electrolyte are discussed only with regard to increasing or decreasing the ratio of blood to electrolytes, not determining whether cellular arrest should be achieved by managing temperature and/or cardioplegia control (page 9, lines 1-4).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the displayed sensed temperatures and the sensed electrical signals are used by the surgical team to determine whether management of cellular arrest is necessary and whether it should be accomplished by temperature and/or cardioplegia control.  This is interpreted to be a method step within a device claim which renders the claim indefinite.  For the purposes of this examination, this step is interpreted to be a functional limitation, i.e. the sensed temperature and electrical signals can be used by the surgical team.
Claims 2, 20 inherit the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohl (US 8,500,686) in view of Schiemanck et al (US 9,855,049) in view of Landymore.
Regarding claim 1, Mohl discloses a cannula 120 that is placed within the heart during cardiac surgery (fig. 1) to relay information to a surgical team for maintaining cellular arrest (col. 9, lines 21-22, 35-40), comprising a medical grade tubular body having a proximal end and a distal end, the distal end adapted to be inserted into the heart (col. 5, lines 6-12; fig. 1; the catheter is disclosed for use in a medical procedure and therefore is necessarily formed from a 
Mohl discloses that the catheter includes multiple sensor lines (col. 5, lines 12-13), including a conductive wire for sensing at the tip of the catheter (col. 8, lines 1-4), as well as an ECG (col. 9, lines 27-29), but fails to disclose a conductive wire for the purpose of sensing and conducting an electrical signal, a temperature sensor, and a low amplitude electrical signal detector connected to the proximal end of the conductive wire.  Schiemanck teaches a cannula that is inserted within the heart during cardiac surgery, wherein the cannula includes an ECG sensor located at various locations along the shaft of the catheter or at the distal end port of the catheter to provide accurate intracoronary sinus ECG activity to the controller (col. 13, lines 11-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula and ECG sensor of Mohl such that the ECG sensor is a conductive wire within the cannula and an electrical signal detector connected to the wire as taught by Schiemanck so that the sensor can provide direct electrical measurements of the heart from within the coronary sinus.
Mohl discloses that cold cardioplegia solution is delivered to the heart to reduce the temperature of the heart (col. 16, lines 41-43), but fails to disclose a temperature sensor contained within or on the tubular body.  Schiemanck teaches that the catheter includes a temperature sensor located near the distal port to provide a signal indicative of the temperature of the coronary sinus (col. 8, lines 62-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of Mohl to include a temperature sensor as taught by Schiemanck so that the user can 
Mohl further discloses a display connected to the various sensors to display the time-sensitive, relevant data indicative of the process of the cardioplegia procedure (col. 6, lines 16-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature and electrical signal data on the display because this is the data relevant to the user as discussed above.
Claim 1 further differs from the teachings above in calling for a low amplitude electrical signal detector.  Mohl and Schiemanck teach standard ECG measurements. Landymore teaches that during a cardioplegia procedure, the heart may exhibit electrical activity that is in the low amplitude electrical range which may not be detected by a standard ECG (col. 2, lines 3-9), and therefore, it is preferable to detect low amplitude electrical signals with a conductive wire inserted into or near the heart tissue to provide low amplitude electrical signals to a detector (col. 3, lines 14-16; col. 4, lines 6-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mohl in view of Schiemanck discussed above to include a low amplitude electrical signal detector as taught by Landymore because a regular ECG cannot effectively determine the status of the heart during cardioplegia.
The limitation “the displayed sensed temperatures of the blood/fluids that travel through the venous or arterial systems and/or the myocardial tissue and the sensed electrical signals of the heart are used by the surgical team to determine whether management of cellular arrest is necessary and whether it should be accomplished by temperature and/or cardioplegia control” is interpreted to be an intended use limitation.  The device described above taught Mohl in view of Schiemanck in view of Landymore includes the display as claimed and therefore a user is capable of viewing that data and making a determination for treatment based on that information.
Regarding claim 20, Mohl discloses only a single display, therefore the data is displayed on the same display.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, it is noted that claim 1 is rejected under 112(a) and 112(b) and claim 2 inherits those deficiencies.
Claims 10, 11, 19 are allowable over the prior art of record.  However, it is noted that these claims are subject to an enablement rejection as described in detail above.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 calls for the step of sensing temperature levels of blood/fluid or heart tissue to determine whether management of cellular arrest should be by temperature and/or cardioplegia control.  This is interpreted to mean that information from the temperature sensor is used to differentiate whether management of the cellular arrest should be achieved by either a change in temperature or a change in delivery of cardioplegia solution, or both.  While it is known to manage cardioplegia using temperature control and/or cardioplegia solution control, and it is known that a temperature measurement can indicate that the cardioplegia is not at the .
Claims 11, 19 are allowable at least for their dependence on claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783